DETAILED ACTION
This office action is in response to the amendment filed December 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities: Claim 26 recites “the semiconductor die” in the tenth line of the claim. This limitation, however, lacks antecedent basis and will instead be interpreted as “the semiconductor device.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 26-29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0040265) in view of Lin et al. (US 2017/0243826).
Regarding claim 1, Park discloses a method for forming a chip package (Figs. 12A-12D), comprising:
disposing a semiconductor die (Fig. 12C, 120) over a carrier substrate (300);
disposing an interposer substrate (Fig. 12C, 111a-111c) over the carrier substrate (300), wherein the interposer substrate (111a-111c) has a through-hole (110H) that penetrates through opposite surfaces of the interposer substrate (111a-111c), the interposer substrate (111a-111c) has a ring structure with interior sidewalls defining the through hole (110H, see Fig. 10) and continuously surrounding the semiconductor die (120), and the semiconductor die (120) is as high or higher than the interposer substrate (111a-111c, see Fig. 12C);
forming a protective layer (Fig. 12C, 130) in the through-hole (110H) of the interposer substrate (111a-111c) to surround the semiconductor die (120), wherein a portion of the protective layer (130) is below a bottommost surface (bottom) of the interposer substrate (111a-111c) and above a top surface (top) of the carrier substrate (300);
removing the carrier substrate (300, see Fig. 12C) after the protective layer (130) is formed; and
stacking a package structure (Fig. 28, 200) over the interposer substrate (111a-111c).
Park, however, does not disclose wherein a topmost surface of the protective layer is as high as or lower than a topmost surface of the semiconductor die. Attention is brought to the Lin reference, which discloses a similar method for forming a chip 
Regarding claim 2, Lin discloses wherein the protective layer (Fig. 1D, 130) covers the interposer (120) and the semiconductor die (300, ¶ [0037]), and the method further comprises: forming an opening in the protective layer (130) to expose a conductive feature (112) of the interposer (120, ¶ [0038]); and forming a conductive element (Fig. 2, 640) on the conductive feature (112) of the interposer (120).
Regarding claim 3, Park further discloses forming an interconnection structure (140/150/160), wherein the portion of the protective layer (130) is formed between the interposer substrate (111a-111c) and the interconnection structure (140/150/160) such that the protective layer (130) is in direct contact with the bottommost surface (bottom) of the interposer substrate (111a-111c) and a top surface of the interconnection structure (140/150/160). Park, however, does not disclose wherein the interconnection structure is formed over the carrier substrate before the semiconductor die and the 
Regarding claim 4, Park discloses wherein the protective layer (Fig. 12C, 130) overfills the through hole (110H) to cover the semiconductor die (120), and the method further comprises: forming a second interconnection structure (Fig. 28, 191) over the protective layer (130) before stacking the package structure (200) over the interposer substrate (111a-111c); and bonding the package structure (200) to the second interconnection structure (191).
Regarding claim 5, Park discloses wherein the second interconnection structure (191) is not in direct contact with an interface between the semiconductor die (120) and the protective layer (130).
Regarding claim 7, Lin discloses forming a plurality of conductive bumps (Fig. 1E, 140) on a surface (bottom) of the interconnection structure (110) after the carrier substrate (200) is removed, wherein the surface (bottom) of the interconnection structure (110) originally faces the carrier substrate (200).
Regarding claim 8, Park discloses wherein the package structure (Fig. 28, 200) extends across the semiconductor die (120).
Regarding claim 9, Park further discloses disposing a second semiconductor die (Fig. 19, 120b) over the carrier substrate (300), wherein the interior sidewalls of the interposer substrate (111a-111c) surround the second semiconductor die (120b, see Figs. 19 and 20).

Regarding claim 26, Park discloses a chip package (Fig. 9), comprising:
a first redistribution structure (140/150/160);
a semiconductor device (120) bonded to the first redistribution structure (140/150/160);
an interposer substrate (111a-111c) bonded on the first redistribution structure (140/150/160), wherein the interposer substrate (111a-111c) has interior sidewalls surrounding the semiconductor device (120, see Fig. 10), and the semiconductor device (120) is as high or higher than the interposer substrate (11a-111c);
a protective layer (130) surrounding the semiconductor device (120), wherein a portion of the protective layer (130) is below a bottommost surface (bottom) of the interposer substrate (111a-111c) and above a top surface (top) of the first redistribution structure (140/150/160); and
a second redistribution structure (Fig. 23, 132) over the protective layer (130), wherein a first conductive feature of the second redistribution structure 
Park, however, does not disclose wherein a topmost surface of the protective layer is as high as or lower than a topmost surface of the semiconductor device. Attention is brought to the Lin reference, which discloses a similar chip package (Fig. 2), comprising: a first redistribution structure (110); a semiconductor device (300) bonded on the first redistribution structure; an interposer (120) bonded on the first redistribution (110), wherein the semiconductor device (300) is as high as or higher than the interposer (120); a protective layer (130) surrounding the semiconductor device (300), wherein a topmost surface of the protective layer (130) is as high as or lower than a topmost surface of the semiconductor device; and a second redistribution structure (610) over the protective layer (130), wherein a first conductive feature (601) of the second redistribution structure (610) is electrically connected to a second conductive feature (112) of the interposer (120). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Park to include wherein a topmost surface of the protective layer is as high as or lower than a topmost surface of the semiconductor device, as taught by Lin, in order to further thin the chip package.  
Regarding claim 27, Lin discloses wherein an entirety of the protective layer (130) is below a top surface of the interposer (120) that is opposite to a bottommost surface of the interposer. 
Regarding claim 28, Park further discloses a second semiconductor device (Fig. 19, 120b) bonded to the first redistribution structure (140/150/160), wherein the interior 
Regarding claim 29, Park further discloses a package structure (Fig. 28, 200) bonded to the second redistribution structure.
Regarding claim 31, Park discloses wherein the semiconductor die (120) is bonded to the interconnection structure (140/150/160) through bonding structures (122), and the bonding structures (122) are surrounded by the protective layer (130).
Regarding claim 33, Park discloses wherein the protective layer (130) is in direct contact with the first redistribution structure (140/150/160) and the second redistribution structure (Fig. 23, 132). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0040265) in view of Lin et al. (US 2017/0243826), and in further view of Kim (US 2016/0300815).
Regarding claim 6, Park and Lin teach the method for forming a chip package as claimed in claim 3. Park and Lin, however, do not disclose wherein the semiconductor die is disposed over the interconnection structure before the interposer substrate is disposed over the interconnection structure. Attention is brought to the Kim reference, which discloses a similar method for forming a chip package (Figs. 10-17) comprising disposing a semiconductor die (Fig. 11, 2200T) over a carrier substrate (2100); disposing an interposer substrate (Fig. 12, 2300); forming a protective layer (Fig. 13, 2500T) to surround the semiconductor die (2200T); and forming an interconnection structure (Fig. 10, 2410) over the carrier substrate (2100) before the semiconductor die (2200T) and the interposer substrate (2300) are disposed over the carrier substrate (2100). Kim further discloses wherein the semiconductor die (2200T) is disposed over the interconnection structure (2410) before the interposer substrate (2300) is disposed over the interconnection structure (2410; see Figs. 11 and 12). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Park and Lin to include wherein the semiconductor die is disposed over the interconnection structure before the interposer substrate is disposed over the interconnection structure, as taught by Kim, so there is a greater degree of freedom with tools that can be used to dispose the semiconductor die since the surrounding interposer is not yet present during the semiconductor die deposition.  

Claims 21-23, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0040265) in view of Lin et al. (US 2017/0243826), and in further view of Marimuthu et al. (US 7,838,337).
Regarding claim 21, Park discloses a method for forming a chip package (Figs. 12A-12D), comprising:
a carrier substrate (Fig. 12C, 300);
bonding a semiconductor die (Fig. 12C, 120) with the carrier substrate (300);
bonding an interposer substrate (Fig. 12C, 111a-111c) with the carrier substrate (300), wherein the interposer substrate (111a-111c) has a ring structure surrounding the semiconductor die (120, see Fig. 10), and the semiconductor die (120) is as high or higher than the interposer substrate (111a-111c);

removing the carrier substrate (300, see Fig. 12C); and
bonding a package structure (Fig. 28, 200) over the interposer substrate (111a-111c), wherein the semiconductor die (120) is between the package structure (200) and a first redistribution structure (140/150/160).
Park, however, does not disclose forming the first redistribution structure over the carrier substrate and bonding the semiconductor die and the interposer substrate thereto. Attention is brought to the Lin reference, which discloses a similar method for forming a chip package (Figs. 1A-2), comprising: forming a first redistribution structure (Fig. 1A, 110) over a carrier substrate (200); bonding a semiconductor die (Fig. 1C, 300) with the first redistribution structure (110); bonding an interposer (Fig. 1C, 120) with the first redistribution structure (11); forming a protective layer (Fig. 1D, 130) to surround the semiconductor die (300); removing the carrier substrate (200, see Fig. 1E); and bonding a package structure (Fig. 2, 20) over the interposer (120), wherein the semiconductor die (300) is between the package structure (20) and the first redistribution structure (110).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Park to include forming the first redistribution structure over the carrier substrate and bonding 
Park also does not disclose forming an adhesive on the semiconductor die, wherein the package structure is in direct contact with the adhesive layer. Attention is brought to the Marimuthu reference, which discloses a similar method for forming a chip package (Fig. 7), comprising: a redistribution structure (322); a semiconductor die (302); and interposer substrate (306); a protective layer (318); and a package structure (334). Marimuthu further discloses forming an adhesive layer (337; Col. 13, Lines 60-65) on the semiconductor die (302), wherein the package structure (334) is in direct contact with the adhesive layer (337). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Park to include forming an adhesive on the semiconductor die, wherein the package structure is in direct contact with the adhesive layer, as taught by Marimuthu, to strengthen the bond between the semiconductor die and the package structure. 
Regarding claim 22, Lin further discloses forming conductive bumps (Fig .1E, 140) over the first redistribution structure (110) after removing the carrier substrate (200 of Fig. 1D) and before bonding the package structure (Fig. 2, 20) over the interposer [substrate] (120), wherein the first redistribution structure (110) is between the conductive bumps (140) and the semiconductor die (300, see Fig. 1E).
Regarding claim 23, Lin, when modified with Marimuthu, further discloses wherein the adhesive layer (Marimuthu 337) is in direct contact with the semiconductor die (see Lin, Fig. 2).
Regarding claim 25, Park discloses wherein the second portion of the protective layer (130) is formed directly below the interposer substrate (111a-111c), and is in direct contact with the bottommost surface (bottom) of the interposer substrate (111a-111c) and a top surface (top) of the first redistribution structure (140/150/160).
Regarding claim 32, Park discloses wherein interposer substrate (111a-111c) is bonded with the first redistribution structure (140/150/160) thought bonding structures (112a), and an alternate embodiment of Park (Fig. 17) discloses wherein the protective layer (130) is formed to surround sidewalls of the bonding structures (111b). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method disclosed by Parks Figs 12A-12D to include wherein the protective layer is formed to surround sidewalls of the bonding structures, as taught in the alternate embodiment of Park, in order to protect the side surfaces of the interposer substrate (Park, ¶ [0138]).

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are moot in view of the new grounds or rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822